United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                  ______________

                                    No. 97-3887
                                  ______________


Beverly Horn,                          *
                                       *
       Appellant,                      *
                                       *
       v.                              *     Appeal from the United States
                                       *     District Court for the Western
Bassett Furniture                      *     District of Missouri
Industries, Inc.,                      *
                                       *     [UNPUBLISHED]
       Appellee.                       *

                                 _______________

                             Submitted: April 15, 1998

                                 Filed: June 26, 1998
                                 _______________

Before LOKEN and LAY, Circuit Judges, and PRATT1, District Judge.

PER CURIAM


      Beverly Horn appeals from a final judgment entered in the United States District
Court for the Eastern District of Arkansas,2 granting summary judgment in favor of



   1
    The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa, sitting by designation.
   2
    The Honorable Susan Webber Wright, United States District Court Judge.
Bassett Furniture Industries, Inc., on Horn’s claims of race discrimination and hostile
work environment in violation of Title VII, disability discrimination in violation of the
Americans with Disabilities Act, and violation of the Family and Medical Leave Act.
We review the district court's grant of summary judgment de novo. See Hanenburg v.
Principal Mut. Life Ins. Co., 118 F.3d 570, 573 (8th Cir. 1997); Barge v.
Anheuser-Busch, Inc., 87 F.3d 256, 258 (8th Cir. 1996).

        Having considered the record and the parties’ submissions, we conclude that the
district court properly granted summary judgment and therefore affirm, for the reasons
stated by the district court in its Memorandum and Order of June 19, 1997. See 8th Cir.
R. 47B.



      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT